Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

2. Claims 5-9, 11-17, and 38-45 are pending. Applicant’s amendment filed 3/19/2021 is acknowledged. 

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 5-9, 13-17, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (US 2016/0355579, of record) and Ayer et al. (Turk J Ophthalmol, 2017, 47: 348-350), in view of Bansal (US 2011/0160636, of record), Lambris et al. (US 2011/0269113, of record) and Saito et al. (US 2009/0209019).

With respect to claims 5-8 and 13-16, Rother teaches methods for treating and/or preventing alternative complement-associated disorders such as atypical hemolytic uremic syndrome (aHUS) by administering to a human in need thereof a therapeutically effect amount of a complement inhibitor such as one that inhibits C5 or one that inhibits one or both of C5a and C5b (Title; abstract; ¶s27, 29, 21, 24, 27, 62, 80, 96, 118-124, 131, 211). Rother teaches that in some embodiments the C5 inhibitor is eculizumab (¶s62, 64). 

With respect to claims 38 and 42, Rother teaches that symptoms of aHUS include acute renal failure (¶211, 226).

Rother does specifically teach simultaneously treating aHUS and treating renal failure in the patent which includes removing one or more of uremic toxins, excess ions, and water from the blood or plasma of the patent.

Ayer teaches aHUS is characterized by renal failure. Ayer teaches treating a patient diagnosed with aHUS with eculizumab added to hemodialysis and plasmapheresis therapy (abstract; p. 348, 2nd ¶, p. 349, 3rd ¶). The hemodialysis and plasmapheresis taught by Ayer is considered consistent with the claim limitations “removing one or more of uremic toxins, excess ions and water from the blood or plasma of the patient”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hemodialysis and anti-C5 treatment/eculizumab for simultaneously treating atypical hemolytic uremic syndrome (aHUS) and simultaneously treating renal failure in a patient. Those of skill in the art would have had reason to do so because both Rother and Ayer teaches that aHUS is characterized by renal failure and that patients with aHUS can be treated by administering a C5 inhibitor such as eculizumab. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

The combined prior art teachings still differ from the claimed invention with respect to how complement components such C5, C5a, C5b or both C5a and C5b are removed. Rother and Ayer teach administration of a complement inhibitor in conjunction with hemodialysis for the treatment of aHUS. However, the current claims require the step of extracorporeally removing C5 from the patient by passing blood or plasma of the patient over a device comprising a hemodialysis hollow fiber membrane dialyzer and (ii) a matrix configured to immobilized C5 (base claims 5 and 13) and where the matrix is configured to immobilize C5a, C5b or both C5a and C5b. (claim 6-8 and 14-16)

The teachings further differ in the recitation that the step of extracorporeally removing C5 comprises passing blood of the patient through an extracorporeal blood circuit that include the device and further includes means for transporting the blood from the vascular system of the patient to the device at a defined flow rate and then subsequently returning treated blood back to the patient (claims 9 and 17).

Bansal teaches a method of inhibiting alternative complement pathway activation in a subject by passing a bodily fluid of the subject through an extracorporeal device which can bind to and remove a complement protein from the blood (abstract; ¶6; claim 19). 

Bansal teaches that that the device includes a support having an anti-C5 antibody (abstract; ¶s6, 8, 16) and an anti-C5a antibody (abstract; ¶s8, 16). Bansal also teaches that the antibody which is included on the support includes at least one of a human anti-C5 antibody and human anti-C5a antibody (¶8).

Bansal teaches that the device can include a first conduit for conducting blood of a subject to the anti-complement inhibitor/antibody and second conduit for returning blood to the subject (¶11; claims 19, 33, 37, 50). 

Bansal teaches that the extracorporeal device for inhibiting AP activation with the support structure having the anti-complement inhibitor, antibody, first conduit for conducting blood to the anti-complement inhibitor and second conduit for returning blood to the subject (claim 37). While Bansal suggests treating patients (see for example paragraph 0039), the reference does not teach treating patients with C5 disorders as claimed).

Bansel further teaches that the device can be coupled to a hemodialysis unit such that blood flows through both the hemodialysis unit and the extracorporeal device (¶13; claims 37, 54). Bansal does not however specifically teach a device which includes both a hemodialysis hollow fiber membrane dialyzer and a matrix configured to immobilize C5. 

Lambris teaches methods for reducing or eliminating biomaterial-induced procoagulant activity in blood subjected to extracorporeal treatment that exposes the blood to the biomaterial. (abstract). 

Lambris teaches that in one embodiment, the extracorporeal treatment of blood includes hemodialysis, and the biomaterial includes hemodialysis filter fibers (¶s8, 44, 48-49, 122).

Lambris teaches that the extracorporeal treatment device includes a complement inhibitor-treated biomaterial or a biomaterial adapted for or amenable to treatment with a complement inhibitor such as a C5a inhibitor. Lambris teaches that the device is a hemodialysis unit (¶s12, 30, 43; claims 1 and 17). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a step of passing a patient’s blood through an extracorporeal device which includes an extracorporeal treatment device that includes a hemodialysis unit that includes a complement inhibitor treated biomaterial as taught by Lambris (¶12) for the administration of the same complement inhibitor in a method of treating aHUS in a patient with renal failure as taught by Rother and Ayer.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Rother teaches that inhibition of the alternative complement pathway proteins such as C5 is a way to inhibit complement proteins such as C5 and thereby effective in treating complement-associated disorders such as aHUS in patients with renal failure.  As Bansal and Lambris teach that an extracorporeal device also effectively reduces alternative complement proteins such as C5, one of skill in the art would be motivated to use the extracorporeal device with immobilized complement protein inhibitor such as C5 to accomplish the same purpose; treating aHUS. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

While Bansel and Lambris do not specifically recite that the hemodialysis unit with the complement inhibitor treated biomaterial is a “hemodialysis hollow fiber membrane”, Lambris teaches that the extracorporeal treatment of blood includes hemodialysis, and the biomaterial comprises hemodialysis fiber fibers (¶8).

Saito also teaches that examples of materials used to form the hollow fiber membrane for hemofiltration includes hollow fiber membranes (¶s33, 36). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the hemodialysis fiber fibers taught by Lambris as useful for extracorporeal treatment of blood in the form of a hollow fiber membrane. Those of skill in the art would have had reason to do so because Saito as noted supra teaches that hollow fiber membranes were known in the art for hemofiltration.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant asserts that Rother/Ayer/Bansal do not suggest a method of treating aHUS in a patient and simultaneously treating renal failure in the patient using a single device. (p. 8 of the Response).

This argument was not considered persuasive because Rother and Ayer as noted supra teaches that renal failure is a characteristic of aHUS and that treatment includes administering a complement inhibitor such as the anti-C5 antibody eculizumab. Ayer teaches that eculizumab treatment was added to hemodialysis and plasmapheresis therapy (abstract), which would indicate simultaneous treatment of a patient diagnosed with aHUS and renal failure with both an inhibitor of complement and hemodialysis at the same time.  Given the teachings of the prior art, the treatment of both conditions at once would have been expected.

The references do not teach treating the patient using a single device which includes a hemodialysis hollow fiber membrane dialyzer and matrix configured to immobilize C5. However, the rejection is an obviousness rejection. Bansal, Lambris and Saito as noted supra teach that it was known in the art to use an extracorporeal device for inhibiting complement pathway activation. Bansal for example teaches that the extracorporeal device includes s support structure with an anti-complement antibody such as an anti-C5 antibody (abstract; ¶8). Lambris teaches that the extracorporeal treatment device includes both a complement inhibitor  (¶12). Saito also teaches that it was known in the art to include hemodialyzers as a hollow fiber membrane (¶s33, 36). One of ordinary skill in the art would look to these references/extracorporeal device to accomplish the same purpose of Rother and Ayer which is to treat aHUS by inhibiting complement proteins such as C5. 

5.  Claims 5-9, 12-17, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (US 2016/0355579, of record) and Ayer et al. (Turk J Ophthalmol, 2017, 47: 348-350), in view of Bansal (US 2011/0160636, of record), Lambris et al. (US 2011/0269113, of record) and Saito et al. (US 2009/0209019), as applied to claims 5-9, 13-17, 38 and 42 above, and further in view of McKnight et al. (US 2016/0154009, of record).

The prior art teachings of Rother, Ayer, Bansal, Lambris and Saito are discussed supra.

The teachings differ in the recitation that the urine of the patient comprises elevated levels of at least two aHUS-associated biomarker proteins recited in claim 12.

McKnight teaches biomarker protein changes which are associated with aHUS or clinically meaningful treatment of aHUS with a complement inhibitor (abstract). 

McKnight teaches a method for determining whether an aHUS patient treated with a complement inhibitor is in need of treatment with a different complement inhibitor or treatment with the same inhibitor under a different dosing schedule by determining whether the aHUS patient is responsive to treatment wherein the determining includes measuring a biological fluid obtained from the subject one or both of the concentration and activity of at least two aHUS associated biomarker proteins in the biological fluid, wherein the aHUS associated biomarker proteins are selected from soluble C5b9 (sC5b9), thrombomodulin, FABP-1 and clusterin. (¶18). 

Mcknight teaches that among the biomarkers, those such as FABP-1 and clusterin are measured in the urine (¶60-61, 179, 318). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of the patient population in a method of treating aHUS and renal failure by removing complement proteins such as C5 as taught by Rother and Bansal those patients which have elevated urine levels of at least two aHUS associated biomarker proteins such as FABP-1 and clusterin. Those of skill in the art would have had reason to do so because McKnight teaches that these biomarkers are elevated in patients with aHUS and their measurement is useful for determining whether an aHUS patient treated with a complement inhibitor is showing clinical improvement. Accordingly, one of skill in the art would expect that a patient would have elevated levels of such markers and would also be interested in determining whether their levels change in the course of treatment with a complement inhibitor. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror their arguments for ¶ 6 above. Accordingly, the examiner refers applicants to the examiner’s rebuttal above. 

6.  Claims 5-9, 11, 13-17, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (US 2016/0355579, of record) and Ayer et al. (Turk J Ophthalmol, 2017, 47: 348-350), in view of Bansal (US 2011/0160636, of record), Lambris et al. (US 2011/0269113, of record) and Saito et al. (US 2009/0209019), as applied to claims 5-9, 13-17, 38 and 42 above, and further in view of Brodsky (US 2018/0246082, of record).

The prior art teachings of Rother, Ayer, Bansal, Lambris and Saito are discussed supra.

The teachings further differ from the claimed invention in the recitation that that the patient in need of treatment for aHUS shows increased C5b-9 deposition as determined by confocal microscopy and flow cytometry on GPI-AP-deficient cells incubated with aHUS serum compared with a heat-inactivated control or normal serum in an ex vivo assay (claim 11).

Brodksy teaches methods useful for diagnosing aHUS which includes the steps of (a) incubating or contacting serum obtained from a patient suspected of having aHUS with a GPI-AP deficient cell line and (b) performing a cell viability assay on the cells (abstract; ¶9). Brodsky further teachings C5b-9 depositions by confocal microscope and flow cytometry with aHUS serum showing increased C5b9 deposition compared to normal serum.  (¶79).  Brodsky teaches that heat-inactivated serum was used as a negative control (¶s72, 8-82, 164). Brodsky teaches using blood drawn ex vivo (¶159). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of the patient population in a method of treating aHUS and renal failure by removing complement proteins such as C5 as taught by Rother, Ayer, Bansal and Lambris those patients which show increased C5b-9 depositions and to have determined this by confocal microscopy and flow cytometry on GPI-AP-deficient cells incubated with aHUS compared with a heat-inactivated control or normal serum in an ex vivo assay. Those of skill in the art would have had reason to do so because Brodksy teaches that such an assay can be used to make a diagnosis of aHUS. Accordingly, one of skill in the art would be highly motivated to use such an assay in determining whether a patient would benefit from complement inhibitor treatment for aHUS as taught by Rother, Bansal and McKnight. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror their arguments for ¶ 6 above. Accordingly, the examiner refers applicants to the examiner’s rebuttal above. 

7.  Claims 5-9, 13-17, 38-39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (US 2016/0355579, of record) and Ayer et al. (Turk J Ophthalmol, 2017, 47: 348-350), in view of Bansal (US 2011/0160636, of record), Lambris et al. (US 2011/0269113, of record) and Saito et al. (US 2009/0209019), as applied to claims 5-9, 13-17, 38 and 42 above.

The prior art teachings of Rother, Ayer, Bansal, Lambris and Saito are discussed supra.

The teachings further differ from the claimed invention in the recitation that the renal failure in the patient is a chronic renal failure (claim s38 and 43). 

With respect to claims 38 and 42, Rother teaches that the inhibitor is chronically administered to patients (abstract, ¶s32, 65-74, 232, 248-251). However, Rother does not specifically teach that the renal failure in the patient is chronic renal failure.

Saito teaches as noted supra that examples of materials used to form the hollow fiber membrane for hemofiltration includes hollow fiber membranes (¶s33, 36). Saito further teaches that the renal tubule device is useful for chronic or acute renal failure (¶96). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of the patient population in a method of treating aHUS and renal failure by removing complement proteins such as C5 as taught by Rother, Ayer, Bansal and Lambris those patients which show chronic renal failure. Those of skill in the art would have had reason to do so because Saito teaches that hollow fiber membranes for hemofiltration are useful for chronic renal failure. Given that Rother teaches that a patient with aHUS should be chronically treated for aHUS, one of ordinary skill in the art would be motivated to have also used the extracorporeal/hemodialysis device taught by Bansal, Lambris and Saito in a patient with chronic renal failure. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

8.  Claims 5-9, 13-17, 38, 40-42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (US 2016/0355579, of record) and Ayer et al. (Turk J Ophthalmol, 2017, 47: 348-350), in view of Bansal (US 2011/0160636, of record), Lambris et al. (US 2011/0269113, of record) and Saito et al. (US 2009/0209019), as applied to claims 5-9, 13-17, 38 and 42 above, and further in view of Iijima et al. (US Patent No: 4,124,509).

The prior art teachings of Rother, Ayer, Bansal, Lambris and Saito are discussed supra.

Lambris as noted supra teaches that in one embodiment, the extracorporeal treatment of blood includes hemodialysis, and the biomaterial includes hemodialysis filter fibers (¶s8, 44, 48-49, 122).

The teachings further differ from the claimed invention in the recitation that the hemodialysis hollow fiber membrane dialyzer comprises a plurality of hollow fiber membranes formed into a bundle (claims 40 and 44) and that the plurality of hollow fiber membranes are embedded in a housing to form a filter (claim s 41 and 45).

Iijima a hemodialyzer for use in a hemodialysis which includes a plurality of semi-permeable hollow fibers formed in a bundle which are disposed in a housing (abstract; column 1, lines 15-20). Iijima teaches that the bundle of hollow fibers can be sufficiently expanded to spacingly spread the hollow fibers in the housing to attain good contact with the dialysate and enhance the hemodialysis efficiency (abstract).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the hemodialysis filter fibers for the extracorporeal treatment device taught by Lambris as a plurality of hollow fiber membranes formed into a bundle which are embedded in a housing. Those of skill in the art would have had reason to do so because Iijima teaches that such hemodialysis configurations were known in the art and offer certain advantages. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9.  No claim is allowed. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 27, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644